DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent claim 1, Teng et al. CN 105915284 A (hereinafter Teng; provided machine translation relied upon for parenthetical citations) is considered to be the closest prior art reference of record. Teng teaches A visible light communication transceiver (Fig. 1; Claim 1; Par. 2;  Par. 9-27; Par. 38-48), comprising: a light emitting diode (LED) light source (LEDs, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), a Bias Tee-like circuit (bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), a drive amplification module (amplifier and PIN/APD circuits in uplink direction, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), and an adaptive amplification and equalization module (amplifier, PIN/APD, and filter circuits in downlink direction, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), wherein the LED light source is connected to a port of the Bias Tee-like circuit (LEDs connected to bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), the drive amplification module is connected in parallel with the adaptive amplification and equalization module (uplink circuitry and downlink circuitry shown parallel to one another, Fig. 
Teng does not teach the LED light source connected to a radio frequency and direct current hybrid port of the Bias Tee-like circuit; the drive amplification module and the adaptive amplification and equalization module both connected to a radio frequency port of the Bias Tee-like circuit; wherein a capability of the LED light source for responding to the second optical signal is negatively correlated with an optical power of the first optical signal; and wherein the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DAVID W LAMBERT/Examiner, Art Unit 2636